Order entered October 28, 2014




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-14-00859-CV

                               THERESA BARNETT, Appellant

                                                V.

                          DAVID S. CROCKETT, ET AL., Appellees

                      On Appeal from the 116th Judicial District Court
                                   Dallas County, Texas
                             Trial Court Cause No. 10-00136

                                            ORDER
       In light of the Court’s opinion of this date and the Court’s September 12, 2014 opinion,

we DENY appellant’s (1) October 15, 2014 emergency motion to accept and consider electronic

filings; (2) October 15, 2014 emergency motion to overrule contest order, mandate strike or

temporary seal, and compel court reporter and court clerk to produce at zero or nominal costs to

appellant; (3) October 17, 2014 second motion to extend date of brief filing; and (4) October 20,

2014 notice of appeal from trial court’s signed order sustaining contest.


                                                       /s/   DOUGLAS S. LANG
                                                             JUSTICE